Moore, J.
This, case has been here before and is reported in 188 Mich. 74 (154 N. W. 82). In the opinion filed there is a somewhat detailed statement of facts, by consulting which it will be unnecessary to make a long statement here.
After the opinion was handed down, the case was tried before a jury. From a judgment in favor of the claimant in the amount of $312.50, the case is brought here by writ of error.
The assignments, are grouped under three heads:
(1) It is said the court erred in not directing a verdict for the defendant.
(2) It is said the court erred in his. rulings, upon the reception of evidence.
(3) It is said the court erred in his charge to the jury.
1. This is the important assignment of error. Upon the second trial the claimant presented substantially the same case which was passed upon by this court, perhaps making a stronger case than before. We are still of the opinion that the case made by the claimant made a case for the jury.
It would profit no one to discuss the other assignments of error. An examination of the record does not show reversible error.
The judgment is affirmed, with costs to the plaintiff.
Kuhn, C. J., and Stone, Ostrander, Bird, Steere, Brooke, and Fellows, JJ., concurred.